DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control device in claims 1-6 and add-on members in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The examiner was unable to find a corresponding structure for control device in claims 1-6. The examiner finds spoilers taught in paragraph [0033] of the pre-grant publication to be the corresponding structure for add-on members.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and the enablement requirement. 
Claim 1 recites “a control device configured to control aerodynamic properties of a blade of a wind turbine … wherein the control device is configured to determine a first number of add-on members which are to be held at the predetermined first position, and to determine a second number of add-on members which are to be held at the predetermined second position” invoking 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding 
Claims 2-6 are also rejected under 35 U.S.C. (a) by virtue of their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “control device” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Furthermore, claim 1 lacks a proper preamble as it only attempts to define the control device as what it does rather what it is. The written description fails to disclose the 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 2-6 are also rejected under 35 U.S.C. (a) by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (U.S. Pre-Grant Publication No. 2014/0271184), hereinafter “Baker”. 

As per claim 1, Baker discloses a control device configured to control aerodynamic properties of a blade of a wind turbine, the blade comprising a predetermined number of add-on members (load management devices 28 in form of air deflectors 32; figures 3, 7) which are actuated by a corresponding trim actuator (30) to alter the aerodynamic properties of the blade (as shown; figures 2, 3), wherein each trim actuator is configured to hold an add-on member in a predetermined first position and a predetermined second position (actuator 30 extend (second position) and retract (first position) air deflectors 32; paragraph [0033]); wherein the control device is configured to determine a first number of add-on members which are to be held at the predetermined first position, and to determine a second number of add-on members (determining the total number of air deflectors to be actuated, i.e., the remainder of the deflectors being the number of deflectors not actuated; paragraph [0062]).

As per claim 2, Baker discloses the control device according to claim 1, and further discloses wherein the predetermined first position is a closed position of the add-on member and the predetermined second position is an opened position of the add-on member (actuator 30 extend (second position) and retract (first position) air deflectors 32; paragraph [0033]).

As per claim 3, Baker discloses the control device according to claim 1, and further discloses wherein the control device is configured to select specific add-on members of the second number on a basis of a trim activation signal which is determined based on a target rotor or generator speed reference (determining the number of air deflectors to be actuated based on rotor speed; paragraph [0062]).

As per claim 4, Baker discloses the control device according to claim 1, and further discloses wherein the control device is further configured to control a pitch angle of the blade based on a difference between a trim activation signal and a target trim efficiency reference (when wind turbine 2 is operating in variable speed region 40 (trim activation signal), pitch of the wind turbine blade 10 may be configured to maximize power production at maximum-rated speed in constant speed region 44 (target trim efficiency reference); paragraphs [0049]-[0051]; figure 8).

As per claim 5, Baker discloses the control device according to claim 1, and further discloses wherein the control device is configured to control aerodynamic properties of a plurality of the blades of the wind turbine; and the control device is configured to determine for each blade the first number of add-on members which are to be held at the predetermined first position, and to determine for each blade the second number of add-on members which are to be held at the predetermined second position (actuation sequences among multiple blades 10 to achieve desired results; paragraph [0048]).

As per claim 6, Baker discloses a wind turbine comprising a tower (6; figure 1); a rotor (10, 12; figure 1), the rotor being mounted at a top of the tower to rotate about a rotational axis, wherein the rotor has a plurality of blades (12); and the control device according to claim 1.

As per claim 7, Baker discloses a method of controlling aerodynamic properties of a blade of a wind turbine, the blade comprising a predetermined number of add-on members which are actuated by a corresponding trim actuator to alter the aerodynamic properties of the blade (load management devices 28 in form of air deflectors 32; figures 3, 7), wherein each trim actuator is configured to hold an add-on member in a predetermined first position and a predetermined second position (actuator 30 extend (second position) and retract (first position) air deflectors 32; paragraph [0033]); wherein the method comprises: determining a first number of add-on members which are to be held at the predetermined first position, and determining a second number of add-on members which are to be held at the predetermined second position (determining the total number of air deflectors to be actuated, i.e., the remainder of the deflectors being the number of deflectors not actuated; paragraph [0062]).

As per claim 8, Baker discloses the method according to claim 7, and further discloses wherein a sum of the first and second numbers is equal to the predetermined number of the add-on members (the air deflectors only have two positions, i.e., retracted and extended, i.e., the sum of the retracted deflectors and extended deflectors must equal to the total number of deflectors).

As per claim 9, Baker discloses the method according to claim 7, and further discloses wherein the predetermined first position is a closed position of the add-on member and the predetermined second position is an opened position of the add-on member (actuator 30 extend (second position) and retract (first position) air deflectors 32; paragraph [0033]).

As per claim 10, Baker discloses the method according to claim 7, and further discloses selecting specific add-on members of the second number on a basis of a trim activation signal which is determined based on a target rotor or generator speed reference (determining the number of air deflectors to be actuated based on rotor speed; paragraph [0062]).

As per claim 11, Baker discloses the method according to claim 10, and further discloses altering the selected specific add-on members of the second number over time (root-to-tip actuation sequence starting with an inboard-most air deflector 32a and actuate the next three inboard-most air deflectors 32b-32d; paragraph [0043]).

As per claim 12, Baker discloses the method according to claim 7, and further discloses controlling a pitch angle of the blade based on a difference between a trim activation signal and a target trim efficiency reference (when wind turbine 2 is operating in variable speed region 40 (trim activation signal), pitch of the wind turbine blade 10 may be configured to maximize power production at maximum-rated speed in constant speed region 44 (target trim efficiency reference); paragraphs [0049]-[0051]; figure 8).

As per claim 13, Baker discloses the method according to claim 7, and further discloses the method controls aerodynamic properties of a plurality of the blades of the wind turbine, determines for each blade the first number of add-on members which are to be held at the predetermined first position, and determines for each blade the second number of add-on members which are to be held at the predetermined second position (actuation sequences among multiple blades 10 to achieve desired results; paragraph [0048]).

As per claim 14, Baker discloses the method according to claim 12, and further discloses controlling a pitch angle of each blade based on the difference between the trim activation signal and the target trim efficiency reference (configuring pitch of plurality of blades 10; paragraph [0049]).

As per claim 15, Baker discloses the method according to claim 13, and further discloses wherein the predetermined first positions of each blade are identical and/or the predetermined second positions of each blade are identical (each blade 10 has deflectors 32 with a retracted position and extended position, i.e., the retracted position or the extended position of one blade is identical to the retracted position and the extended position of other blades; paragraphs [0030], [0033]).

As per claim 16, Baker discloses the method according to claim 13, and further discloses wherein the first numbers of each blade are identical and/or the second numbers of each blade are identical (actuating all available load management devices 28 of the wind turbine 2 to bring the rotor speed into acceptable ranges, i.e., all blades having all available air deflectors 32 actuated; paragraph [0038]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Christensen et al. (U.S. Patent No. 10,968,888) teaches a method for controlling air deflectors and pitch angles.
Butterworth et al. (U.S. Patent No. 10,385,826) teaches a controller to control air deflectors based on rotor speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745